t c no united_states tax_court pnc bancorp inc successor to first national pennsylvania corporation et al petitioner v commissioner of internal revenue respondent docket nos filed date as a result of mergers p succeeded to the interests of two banks during the years in issue the banks' primary source of revenue was interest charged on loans in the process of making loans the banks incurred costs for property reports credit reports appraisals recording security interests and salaries and benefits to bank employees the lives of the loans extended beyond the year in which the expenditures were incurred for financial_accounting purposes loan origination expenditures related to completed loans were capitalized and amortized over the life of the loans for federal tax purposes these expenditures were deducted in the year incurred p argues that 1the following cases are consolidated pnc bancorp inc transferee of assets of first national pennsylvania corporation docket no pnc bancorp inc successor to united federal bancorp inc and subsidiaries docket no and pnc bancorp inc transferee of assets of united federal bancorp inc and subsidiaries docket no because the expenditures are both recurring and integral to the business of the banks they are currently deductible under sec_162 i r c held the loan origination expenditures were incurred in the creation of loans these loans were separate and distinct assets that generated revenue over a period beyond the current taxable_year the expenditures are not currently deductible under sec_162 i r c and must be capitalized under sec_263 i r c robert j jones thomas r dwyer and anthony j o'donnell for petitioner john a guarnieri david b silber and richard h gannon for respondent ruwe judge these consolidated cases involve deficiencies determined by respondent as follows first national pennsylvania corp docket nos and year deficiency dollar_figure united federal bancorp inc docket nos and year deficiency dollar_figure big_number big_number big_number 2brief amicus curiae was filed for the american bankers association the sole issue for decision is whether loan origination expenditures were ordinary and necessary business_expenses properly deductible under sec_162 a or whether they are required to be capitalized under sec_263 findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference during the years in issue first national pennsylvania corp fnpc was a corporation organized under the laws of pennsylvania and was the owner of all the stock of the first national bank of pennsylvania fnbp east bay mortgage co and other corporations which joined with fnpc in the filing of consolidated federal_corporation income_tax returns forms the fnpc group the forms of the fnpc group for the calendar years and were prepared using the accrual_method of accounting during the years through united federal bancorp inc ufb was a corporation organized under the laws of pennsylvania and was the owner of all the stock of the united federal savings bank ufsb and other corporations which joined with ufb in the filing of forms the ufb group the form sec_3unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules on practice and procedure of the ufb group for the calendar years through were prepared using the accrual_method of accounting at all times material fnbp and ufsb were federally chartered banks that were actively engaged in the banking business petitioner is a bank_holding_company organized as a corporation under the laws of delaware petitioner's principal_place_of_business was located in delaware at the time it filed the petitions in these cases on or about date fnpc was merged into petitioner on or about date ufb was merged into petitioner by virtue of these mergers petitioner succeeded by operation of law to the assets and liabilities of fnpc and ufb petitioner is a transferee at law of assets of fnpc and ufb and as such would be liable under sec_6901 for any deficiencies in federal_income_tax determined to be owing by fnpc and ufb for the years at issue the principal businesses of fnbp and ufsb collectively referred to as the banks consisted of accepting demand and time deposits and using the amounts deposited together with other 4the petitions filed in docket nos and were filed by petitioner in response to a notice_of_deficiency in the case of docket no and a notice of liability in the case of docket no sent to petitioner in its respective capacities as successor_in_interest to first national pennsylvania corp fnpc and as transferee of assets of fnpc the petitions filed in docket nos and were filed by petitioner in response to a notice_of_deficiency in the case of docket no and a notice of liability in the case of docket no sent to petitioner in its respective capacities as successor_in_interest to united federal bancorp inc and subs ufb and as transferee of assets of ufb funds to make loans these loans included consumer and commercial term loans and letters of credit as well as residential and commercial mortgage loans the banks also provided services and products to customers in addition to the loans for consumer customers these services and products included checking accounts savings accounts money market accounts safe deposit boxes automated teller machine atm cards overdraft insurance credit protection insurance certified checks wire transfers and traveler's checks for commercial customers these services and products included deposit products treasury management services investment services employee_benefit_plan services and commercial night drop services at all times material loan interest was the largest source of revenue and interest on deposits and other borrowings was the largest expense for each bank each bank also derived revenues and incurred expenses with respect to safe deposit boxes atm cards late payments on loans wire transfers and traveler's checks branches operated by the banks had what are commonly referred to as teller operations and platform operations the teller operation at a branch consisted of teller windows staffed by tellers who among other tasks accepted deposits disbursed cash and sold cashier's checks traveler's checks and money orders tellers referred customers who were interested in other bank products such as loan and deposit products to platform operation employees the platform operation at a branch was conducted by customer service representatives branch managers and assistant branch managers each of whom was assigned a desk on the floor or platform of the branch on the customer's side of the tellers' windows these platform employees were generally responsible for assisting customers in applying for consumer loans renting safe deposit boxes obtaining atm cards opening checking accounts and opening new deposit accounts including time deposits such as certificates of deposit each of the banks also had commercial loan officers who were responsible for the commercial products offered by the respective institutions including loan products cash management and deposit products and employee benefit services the banks drew their business from their respective geographic service areas through a combination of walk-in business referrals prior relationships with customers advertising and the direct active and personal solicitation of new and existing customers through telephone calls letters and other means tellers and platform employees of the banks were encouraged to solicit new business with an emphasis on encouraging the customer to look to the banks for a wide variety of financial services and products each of the banks offered financial incentives to certain of its platform employees and tellers to sell multiple products and services cross-sell incentives the banks conducted training programs for employees including classes dealing with lending and the development of skills in selling loans and other products ufsb employed a sales training officer who met with ufsb platform employees monthly to promote the sale of new ufsb products and services banks generally are able to earn profits only if they successfully manage their net interest margin which is the difference between interest earned and interest_paid in order for banks to operate profitably their net interest margin plus revenues from fees and other sources must exceed their losses on loans and investments ie losses from bad_debts plus operating costs a bank's ability to operate profitably is in large part determined by its credit risk management since loan losses are one of the largest controllable expenses at a bank many of the activities that are part of a bank's lending function are related to credit risk management these activities include the establishment of written policies and procedures the loan application process credit investigation credit evaluation documentation collections and portfolio supervision a bank establishes its written policies and procedures with respect to loans after it has determined the types of loans that it will offer and the markets that it will target once the loan products are identified the bank develops written policie sec_5during the years in issue the banks offered various kinds of loans and loan commitments to their existing and prospective customers at varying rates of interest and for varying periods of time some loans were offered at fixed rates of interest and others at variable rates of interest regarding its tolerance for risk how and under what terms loans are to be made pricing and profit objectives documentation requirements acceptable levels of credit losses and collection and chargeoff procedures the risk management process requires continuous adjustment and refinement to address the competing interests of marketing loans to as many customers as possible while at the same time insuring that the bank makes low risk loans consumer loans6 platform employees at the banks typically met with prospective consumer borrowers to explain available loan products and to assist the prospective borrowers in completing a loan application where appropriate the consumer_loan applications were generally taken by branch employees the application identified the prospective borrower and described the prospective borrower's income and assets existing debt the purpose of the loan and other data necessary to evaluate the prospective borrower's financial condition where loans were to be secured_by an interest_in_real_property the application would also include a description of the collateral sufficient to permit the ordering of a property report or appraisal the application process is the primary means by which banks obtain information from consumer customers the banks took a 6both the fnpc cases and the ufb cases involve expenditures relating to consumer loans loan application_for every consumer_loan request at ufsb approximately to consumer_loan applications were taken in a typical month of which approximately to were approved at the main central branch of fnbp and its two satellite offices approximately to consumer_loan applications were taken in a typical month of which approximately to were approved following completion of the application the banks obtained a credit report on the prospective borrower where a loan was to be secured_by real_property the banks typically obtained a property report to identify any liens or other encumbrances if the result of the property report was satisfactory an appraisal of the property was typically obtained in evaluating whether to make a consumer_loan the banks would consider certain financial ratios as well as other criteria set forth in their established loan policies the ratios that were examined included debt to income and where the loan was to be secured with collateral loan to value in addition to examination of the various financial ratios the banks often looked at a loan applicant's payment history and financial stability where the consumer_loan application was denied the responsible platform employee would discuss the reasons for credit denial with the prospective borrower and encourage the prospective borrower to apply again in the future in appropriate instances the applicant would be offered a smaller loan or a loan on different terms applications for consumer loans that were approved were generally closed in the branch where the loan application was taken closing included among other things the prospective borrower's execution of a note or other evidence_of_indebtedness the prospective borrower's execution of a security_agreement or other document conveying a security_interest in collateral where appropriate the delivery of those documents to the banks and on the part of the banks some act making the loan proceeds available or in the case of a new line of credit some act memorializing the banks' agreements to disburse funds on demand the banks recorded the documents necessary to perfect a security_interest in collateral where appropriate the prospective borrower could decide not to enter into a loan transaction at any time prior to closing similarly the banks could decide not to enter into a loan transaction at any time prior to closing except where they had entered into a loan commitment with the prospective borrower the banks generally did not charge fees in connection with consumer loans because of competitive factors 7in some instances credit was approved in an amount greater than that sought in the application and the appropriate platform employee was encouraged to upsell the loan to the prospective borrower 8the term fees refers to amounts paid_by the borrower in connection with the loan origination process the term costs refers to expenses_incurred by the banks commercial loans respondent disallowed deductions related to the origination of commercial loans made by fnbp no adjustments for commercial loan origination costs were made with respect to ufsb fnbp employees with responsibility for commercial products and services met with prospective commercial borrowers to explain the available loan products where the prospective borrower wished to apply for a loan the responsible employee obtained information needed to complete a loan application fnbp employed as many as nine commercial loan officers to handle its larger business customers and to develop new commercial business some fnbp branch managers also acted as commercial loan officers commercial loan officers at fnbp typically had to clients and spent approximately percent of their time dealing with existing clients and about percent of their time with prospective clients fnbp commercial loan officers visited existing clients on a quarterly basis at which time they discussed among other things the client's financial statements and overall financial condition commercial loan applications identified the prospective borrower and described the prospective borrower's income assets and liabilities the purpose of the loan and other data 9there is no explanation for this and the parties do not base any of their arguments on this disparity necessary to evaluate the prospective borrower's financial condition where loans were to be secured_by an interest_in_real_property the application would include a description of the collateral sufficient to permit the ordering of a property report or appraisal fnbp would generally obtain years of financial statements interim financial statements aging reports to determine the current status of accounts_receivable and payable and secured transaction reports to determine whether any liens had been filed against the property of the client applicants also typically submitted personal financial statements of guarantors operating projections a business plan organizational documents and certificates of good standing and references information obtained in connection with a commercial loan request was used to evaluate the creditworthiness of the client and to identify other needs of the client that might be met by the bank such as investment services treasury management services and employee benefit services as a general_rule evaluation of a commercial loan application required fnbp to obtain more information and to expend more resources than was required in the case of a consumer_loan application in a typical month each of the nine commercial loan officers at fnbp took between and commercial loan requests with respect to commercial loans it was common for fnbp and the prospective borrower to negotiate the loan terms in evaluating whether to make a commercial loan fnbp would consider factors similar to those considered in evaluating consumer loans fnbp examined payment capacity including debt- to-income ratios payment history financial stability and where appropriate issues relating to collateral including loan- to-value ratios financial stability for commercial borrowers involves an examination of sales earnings and management commercial loans were closed at various locations including fnbp's offices the prospective borrower's place of business or an attorney's officedollar_figure closing included among other things the borrower's execution of a note or other evidence_of_indebtedness execution of a document conveying a security_interest in collateral delivery of those documents to fnbp and on the part of fnbp some act making the loan proceeds available or in the case of a new line of credit some act memorializing fnbp's agreement to disburse funds on demand the closing of some commercial loans was handled by fnbp employees and others were handled by outside legal counsel if the closing were handled by fnbp employees closing documents would be prepared and recorded by those employees if the closing were handled by outside counsel the outside counsel would prepare and record closing documents the recording of security interests in 10when the loan application was denied the employee dealing with the prospective commercial borrower would discuss the reasons for credit denial with the prospective borrower and encourage the prospective borrower to apply again in the future in appropriate instances the applicant would be offered a smaller loan or a loan on different terms connection with commercial loans was an event which occurred regularly at fnbp fnbp charged fees with respect to some commercial real_estate loans but did not charge fees with respect to other commercial loans because of competitive pressures computation of respondent's adjustments respondent disallowed deductions for certain costs that the banks had identified as costs incurred in connection with the origination of loans for financial_accounting purposes the banks had deferred these costs over the expected life of the subject loans in a manner consistent with the statement of financial_accounting standards no accounting for nonrefundable fees and costs associated with originating or acquiring loans and initial direct costs of leases sfa sec_91 dollar_figure sfa sec_91 was adopted by the financial_accounting standards board in effective for fiscal years beginning after december dollar_figure paragraph of sfa sec_91 provides that loan origination fees as defined in sfa sec_91 must be deferred and recognized over the life of the loan as an adjustment of yield interest_income and that direct loan origination costs as defined in paragraph of sfa sec_91 must be deferred and 11the banks determined the costs at issue to be deferred for financial reporting purposes in a manner consistent with sfa sec_91 respondent used these amounts to compute the adjustments but does not rely on sfa sec_91 in determining whether these costs can be deducted under sec_162 12the relevant text of sfa sec_91 is examined infra recognized as a reduction in the yield of the loan except for certain cases involving troubled debt restructuring paragraph of sfa sec_91 further provides that loan origination fees and related direct loan origination costs for a given loan shall be offset and only the net amount shall be deferred and amortized fnpc costs at issue fnpc adopted sfa sec_91 on a prospective basis effective for transactions entered into after date prior to its application of sfa sec_91 fnpc in accordance with its established accounting practices treated the costs described in sfa sec_91 as current expenses for financial_accounting and reporting purposes in fnpc began to defer fees and costs described in sfa sec_91 for financial_accounting and reporting purposes for each of the years in issue and to the best knowledge of management for all prior years fnbp currently deducted the costs described in sfa sec_91 for federal_income_tax purposes to apply sfa sec_91 fnpc established separate ledger accounts in order to record fees and costs subject_to deferral as well as to reflect the portion of net deferred fees and costs recognized as an adjustment to interest yield in accordance with sfa sec_91 to comply with sfa sec_91 fnpc deferred the net amount of the costs and fees in each of the ledger accounts and recognized these net amounts as components of interest_income over the estimated lives of the loans the fnpc ledger accounts were adjusted at least annually to reflect the portions of the deferred costs which costs were determined pursuant to sfa sec_91 and deferred fees that had been recognized as components of interest_income in computing net_income for financial reporting purposes the fnpc ledger accounts were titled commercial loans--deferred fees costs installment loans--deferred fees costs and mortgage loans-- deferred fees costs the balances in a particular fnpc ledger account at the end of a given period reflected the cumulative net amount that had been deferred but had not been recognized for financial reporting purposes by fnpc as a component of interest_income under sfa sec_91 current balances in the fnpc ledger accounts did not separately break out the amount of such fees costs and adjustments to yield entered in those accounts a change in the balance of an fnpc ledger account from the end of one year to the end of the next year reflected the net fees and costs deferred by fnpc in calculating its net_income for financial reporting purposes under sfa sec_91 the schedules m-1 reconciliation of income per books with income per return filed with fnpc's forms for the periods in question reflect that the net costs and fees recorded in the fnpc ledger accounts were deferred and amortized pursuant to sfa sec_91 for financial_accounting purposes and that the net costs and fees were currently deducted as expenses or reported as income for federal_income_tax purposes the evidence does not separately identify the allocated costs that were reflected in the fnpc ledger accounts used by respondent in calculating the disallowed amounts however because those ledger accounts were established in order to comply with sfa sec_91 the allocated costs reflected in the disallowed amounts necessarily consisted of some combination of the following costs paid_by fnbp to third parties for property reports credit reports and appraisals and costs for recording security interests and an allocable portion of the costs incurred by fnbp for salaries and benefits of its employees and related costs attributable to the following activities evaluating the financial condition of prospective borrowers evaluating and recording guaranties collateral and other security arrangements negotiating loan terms preparing and processing loan documents and closing loan transactions the costs at issue in the fnpc cases do not include any costs incurred in connection with unsuccessful loan efforts ie where a loan was not originated or any costs incurred following a loan's origination by fnbp respondent disallowed fnpc's claimed deductions for loan origination costs in the amounts of dollar_figure dollar_figure and dollar_figure in taxable years and respectively these adjustments represent amounts net of amortization or yield adjustments that were deferred by fnpc in its ledger accounts to comply with sfa sec_91 for financial_accounting and reporting purposes the fees and costs included in determining these amounts were included in income and deducted by fnpc for federal_income_tax purposes on a current basis because respondent's adjustments were based on the balances in the fnpc ledger accounts those adjustments took into account any amortization or yield adjustment that was reflected in such accounts ufb costs at issue ufb adopted sfa sec_91 effective for on a retroactive basis for its outstanding residential mortgage loans and on a prospective basis for its other loans prior to its application of sfa sec_91 ufb in accordance with its established accounting practices treated the costs described in sfa sec_91 as current expenses for financial_accounting and reporting purposes in ufb began to defer fees and costs described in sfa sec_91 for financial_accounting and reporting purposes for each of the years in issue and to the best knowledge of management for all prior years ufb currently deducted the costs described in sfa sec_91 for federal_income_tax purposes to apply sfa sec_91 ufb established ledger accounts to record fees and costs subject_to deferral with respect to several categories of loans in accordance with sfa sec_91 unlike the ending balances in the fnpc ledger accounts which reflected only net numbers the ufb ledger accounts recorded fees and costs separately in addition the amortization or adjustments to yield of amounts deferred under sfa sec_91 by ufb were recorded in separate general ledger accounts some of the deferred costs recorded in the ufb ledger accounts were based on standard cost surveys performed by ufb for the purpose of complying with sfa sec_91 different standard cost amounts were determined by ufb for subcategories of loans within a general category for example with respect to consumer loans originated in and different standard cost amounts were determined for unsecured consumer loans secured consumer loans for which ufsb performed an appraisal and secured consumer loans for which an outside third party performed an appraisal except with respect to records maintained in connection with its standard cost surveys ufb did not maintain time records reflecting the amount of time ufsb employees spent working on individual consumer lending transactions ufb likewise did not maintain records summarizing actual expenditures_for items such as supplies telephone calls credit reports property reports title searches recording fees and attorney's_fees with respect to individual consumer lending transactions the fees and costs recorded in the ufb ledger accounts were deferred and recognized as a component of interest_income over the estimated expected life not the contractual life of the loans to which they related in accordance with sfa sec_91 for federal_income_tax purposes the amounts recorded in the ufb ledger accounts were reported by ufb as current items of income or expense the schedules m-1 filed with ufb's forms for the periods in question reflect that the net amount of the costs and fees recorded in the ufb ledger accounts was deferred and amortized pursuant to sfa sec_91 for financial_accounting purposes and that such costs and fees were currently reported as income or deducted as expenses for federal_income_tax purposes respondent calculated the adjustments in issue in the ufb cases based solely on the balances in some of the ufb fee and cost ledger accounts the fees and costs reflected in those accounts were included in income and deducted by ufb on its forms for the years received or incurred respondent reduced the adjustments so determined by an allowance for amortization which was calculated using a half-year_convention and was based on an estimated loan life of years the amortization deduction permitted by respondent differs from the amortization taken into account by ufb as a component of interest_income in accordance with sfa sec_91 the costs at issue in the ufb cases include only costs incurred by ufsb with respect to the origination of consumer loans and specifically include only standard costs paid_by ufsb to record security interests and standard costs paid to third parties for property reports credit reports and appraisals respondent made no adjustments with respect to other ufsb loan categories such as commercial loans and residential and commercial mortgage loans the costs at issue in the ufb cases do not include any costs incurred in connection with ufsb's unsuccessful loan efforts ie where a loan was not originated or any costs incurred following a loan's origination by ufsb the following table reflects the loan origination costs disallowed and the amortization amounts allowed by respondent for ufsb as well as the increased income determined by respondent as a result of these adjustments amortization increased net loan year origination cost1 amount income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1this is the excess of deferred loan origination costs over deferred fees opinion the sole issue for decision is whether certain expenditures incurred in connection with the origination of loans are deductible as ordinary and necessary business_expenses under sec_162 respondent determined that they are not deductible because sec_263 requires that they be capitalized to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 respondent argues that the expenses in question were not ordinary and therefore not currently deductible in one sense the term ordinary in sec_162 prevents the deduction of expenses that are not normally incurred in the type of business in which the taxpayer is engaged ordinary in the sense of normal usual or customary in a taxpayer's trade_or_business 308_us_488 more importantly the term ordinary serves as a means to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the useful_life of the asset 383_us_687 no current deduction is allowed for a capital_expenditure sec_263 503_us_79 sec_1_263_a_-2 income_tax regs includes as examples of capital expenditures the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_461 provides that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1 a income_tax regs provides further guidance as to when a capital_expenditure should be taken into account for federal_income_tax purposes under an accrual_method of accounting any expenditure which results in the creation of an asset having a useful_life which extends substantially beyond the close of the taxable_year may not be deductible or may be deductible only in part for the taxable_year in which incurred sec_1_461-1 income_tax regs was amended by t d continued the supreme court in indopco inc v commissioner supra pincite stated the primary effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained is deducted upon dissolution of the enterprise through provisions such as these the code endeavors to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes income_tax deductions are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer indopco inc v commissioner supra pincite moreover deductions are strictly construed and allowed only 'as there is clear provision therefor ' id quoting 292_us_435 in light of these general principles we now turn to the facts of these cases all the costs at issue were incurred by continued 1992_1_cb_155 the relevant changes were effective date and provide under sec_263 or sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year is taken into account in the taxable_year incurred through capitalization and may later affect the computation of taxable_income through depreciation or otherwise over a period including subsequent taxable years in accordance with applicable code sections and guidance published by the secretary the banks to create new loansdollar_figure the costs which the banks identified as loan origination costs in their books_and_records were deferred by the banks for financial_accounting purposes in accordance with sfa sec_91 and were currently deducted by them for federal_income_tax purposesdollar_figure the costs at issue include amounts paid to record security interests and amounts paid to third parties for property reports credit reports and appraisals in the case of fnbp the costs at issue also include an allocable portion of the salaries and fringe_benefits paid to employees for evaluating the borrower's financial condition evaluating guaranties collateral and other security arrangements negotiating loan terms preparing and processing loan documents and closing the loan transaction respondent contends that the loans constitute separate and distinct assets of the banks in commissioner v lincoln sav loan association supra pincite the supreme court held that the payments in that case served to create or enhance for lincoln what is essentially a separate and distinct additional asset and that as an inevitable consequence the payment is capital in nature and not an expense let alone an ordinary 14while the evidence does not specifically identify the lives of the loans in question petitioner makes no argument that the lives of such loans did not extend substantially beyond the taxable years in which the loans were originated 15the provisions of sfa sec_91 do not control the proper characterization of the costs at issue 439_us_522 284_us_552 holding that compulsory accounting rules do not control tax consequences expense deductible under sec_162 in the absence of other factors not established here in indopco inc v commissioner supra pincite the supreme court explained that lincoln savings stands for the simple proposition that a taxpayer's expenditure that 'serves to create or enhance a separate and distinct' asset should be capitalized under sec_263 petitioner does not argue that the loans are not separate and distinct assets of the banks clearly they are rather petitioner argues that there are other factors present which allow deductibility of the loan origination costs the factors upon which petitioner relies are that the type of costs in issue are incurred every day in the banking business they are integral to the day-to-day banking operations of the banks and they provide only short-term benefits petitioner concludes that the every-day recurring costs at issue are currently deductible under sec_162 recurring expenses relying on 68_tc_872 affd 592_f2d_433 8th cir 505_f2d_1185 10th cir and 558_f2d_721 4th cir petitioner asserts that credit evaluation and recordkeeping costs such as those at issue here are currently deductible and not required to be capitalized under sec_263dollar_figure these cases addressed the deductibility of costs incurred by taxpayers to expand their banking businesses by issuing credit cards the costs deducted by the taxpayers in these cases included payments to agent banks for services performed in screening the credit history of prospective credit cardholders payments to third parties for the collection of credit data payments to a clearinghouse for entering credit card data on the taxpayer's behalf and salaries paid to employees in connection with starting up the taxpayer's credit card system including costs to perform credit evaluations of prospective cardholders petitioner focuses on the similarity of the type of expenses in the instant cases however the holdings in the cases upon which petitioner relies were not simply based on the everyday recurring nature of the costs at issue rather the critical factor for allowing the current deduction of certain of the expenses in those cases was that the costs for advertising and promotional aids salaries data processing and credit bureau searches were merely related to the active_conduct of an existing business and did not create or enhance a separate and distinct asset or property interest iowa-des moines natl bank v commissioner supra pincite emphasis added similarly in colorado springs natl bank v united_states supra pincite the court_of_appeals for the tenth circuit noted that the start-up 16petitioner also cites 63_tc_644 affd 592_f2d_1050 9th cir in support of its assertion expenditures here challenged did not create a property interest they produced nothing corporeal or salable see also first natl bank of south carolina v united_states supra pincite membership in asba is not a separate and distinct additional asset created or enhanced by the payments in question the cases cited by petitioner are distinguishable from the facts before us because the expenses in the instant cases created loans which were separate and distinct assets although petitioner may be correct that loan origination expenses are similar to those incurred in the cases on which it relies nonetheless in the instant cases separate and distinct assets were created thus the cited cases do not support petitioner's argument and certainly are not direct precedent as it contends see ellis banking corp v commissioner tcmemo_1981_123 affd in part and remanded in part on another issue 688_f2d_1376 11th cir distinguishing cases the taxpayer relied upon by the fact that separate and distinct assets were not acquired the facts and circumstances of each case must be examined to determine whether an expense should be capitalized or currently deducted see indopco inc v commissioner u s pincite deputy v du pont u s pincite 388_f2d_184 8th cir expenditures must be viewed in context with the transaction in which they are incurred to assess their proper characterization a particular cost no matter what its type may be deductible in one context but may be required to be capitalized in another context for example in 418_us_1 the supreme court noted the following regarding wages paid_by a taxpayer in its trade_or_business of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired simply because other cases have allowed a current deduction for similar expenses in different contexts does not require the same result here expenditures which otherwise might qualify as currently deductible must be capitalized if they are incurred in the acquisition of a separate and distinct asset regardless of their recurring nature a n expenditure that would ordinarily be a deductible expense must nonetheless be capitalized if it is incurred in connection with the acquisition of a capital_asset ellis banking corp v commissioner f 2d pincite in commissioner v idaho power co supra pincite the supreme court considered the interrelationship between part vi which includes sec_161 and following relating to items deductible it is clear that an expenditure need not be for a capital_asset as described in sec_1221 in order to be classified as a capital_expenditure 485_f2d_283 4th cir see also ncnb corp v united_states 684_f2d_285 n 4th cir recognizing that although sec_1221 defines capital_asset it does so for the purpose of determining capital_gains_and_losses and not for determining what expenditures are capital and part ix which includes sec_261 and following relating to items not deductible of the internal_revenue_code the court held that the priority-ordering directives of sec_161 and sec_261 require that the capitalization provision of sec_263 take precedence over sec_162 commissioner v idaho power co supra pincite sec_161 provides that in computing taxable_income under sec_63 there shall be allowed as deductions the items specified in this part subject_to the exceptions provided in part ix as the supreme court explained the clear import of sec_161 is that with stated exceptions set forth either in sec_263 itself or provided for elsewhere as for example in sec_404 relating to pension contributions none of which is applicable here an expenditure incurred in acquiring capital assets must be capitalized even when the expenditure otherwise might be deemed deductible under part vi commissioner v idaho power co supra pincite emphasis added and as the supreme court more recently observed the notion that deductions are exceptions to the norm of capitalization finds support in various aspects of the code deductions are specifically enumerated and thus are subject_to disallowance in favor of capitalization see sec_161 and sec_261 nondeductible capital expenditures by contrast are not exhaustively enumerated in the code rather than providing a complete list of nondeductible expenditures lincoln savings u s pincite sec_263 serves as a general means of distinguishing capital expenditures from current expenses see commissioner v idaho power co u s pincite for these reasons deductions are strictly construed and allowed only as there is a clear provision therefor indopco inc v commissioner u s pincite petitioner failed to cite nor do we find any authority which stands for the proposition that expenses_incurred in the creation of separate and distinct assets are currently deductible if such expenses are incurred regularly accordingly the fact that the banks incurred expenditures on a recurring basis does not ensure their characterization as ordinary if they are incurred in the creation of a separate and distinct asset see 305_us_79 denying deduction for commissions even though they were regular and recurring expenses in the taxpayer's business of buying and selling securities integral part of business petitioner contends that another important factor in determining whether the particular expenditures should be capitalized or currently deducted is that they are integrally related to the conduct of the banks' business petitioner argues that this factor addresses the pragmatic concern that in some businesses almost all costs theoretically could be allocated in some fashion to the acquisition of assets so that under an overly expansive view of sec_263 the availability of sec_162 deductions for such businesses would be largely eliminated we have examined the cases and revenue rulings cited by petitioner in support of this argument and do not find them controlling nor do we find that they support the proposition for which petitioner contends furthermore petitioner's fear of an overly expansive application of sec_263 is not warranted here it is clear that the expenses at issue are directly related to the creation of the loans petitioner provides little if any explanation regarding the method the banks employed in identifying the expenses associated with the origination of the loans however because the parties stipulated that the banks deferred the expenses at issue for financial_accounting purposes in a manner consistent with sfa sec_91 we turn to the definitions contained therein for such explanationdollar_figure generally paragraph of sfa sec_91 requires that direct loan origination costs shall be deferred and recognized as a reduction in the yield of the loan dollar_figure paragraphs and of sfa sec_91 define what type of costs must be deferred and those which are currently expensed direct loan origination costs of a completed loan shall include only a incremental direct costs of loan origination incurred in transactions with independent third parties for that loan and b certain costs directly related to specified activities performed by the lender for that loan those activities are evaluating the prospective borrower's financial 18we reiterate that sfa sec_91 does not control the correct characterization of the subject expenses we merely examine the statement to define the nature of the costs at issue and how they relate to the asset created furthermore we note that petitioner does not argue that the direct costs of the loans as reflected in the banks' financial_accounting records were inaccurately or improperly allocated 19paragraph of sfa sec_91 also requires that loan origination fees and related direct loan origination costs for a given loan shall be offset and only the net amount shall be deferred and amortized condition evaluating and recording guarantees collateral and other security arrangements negotiating loan terms preparing and processing loan documents and closing the transaction the costs directly related to those activities shall include only that portion of the employees' total compensation and payroll-related fringe_benefits directly related to time spent performing those activities for that loan and other costs related to those activities that would not have been incurred but for that loan all other lending-related costs including costs related to activities performed by the lender for advertising soliciting potential borrowers servicing existing loans and other ancillary activities related to establishing and monitoring credit policies supervision and administration shall be charged to expense as incurred employees' compensation and fringe_benefits related to those activities unsuccessful loan origination efforts and idle time shall be charged to expense as incurred administrative costs rent depreciation and all other occupancy and equipment costs are considered indirect_costs and shall be charged to expense as incurred it is clear that the costs at issue are only those directly related to the creation of the loans they do not include costs associated with loans that were not completed nor do they include costs incurred after the closing of a loan short-term benefit of expenses petitioner presented the testimony of several witnesses at trial in an attempt to prove that the value of credit reports and 20appendix c to sfa sec_91 defines the term incremental direct costs to mean costs to originate a loan that a result directly from and are essential to the lending transaction and b would not have been incurred by the lender had that lending transaction not occurred similar financial data lasts only a short_period of timedollar_figure we do not find this evidence determinative of the issue before usdollar_figure a bank obtains loan applications credit reports and similar data to evaluate a potential borrower's financial condition for purposes of determining whether to make a loan when funds are disbursed and a loan is created the loan becomes a separate and distinct bank asset under the reasoning of commissioner v lincoln sav loan association u s pincite costs that serve to create a loan such as costs of credit reports and financial evaluations are costs that must be capitalized and amortized over the useful lives of those loans the requirement that costs be capitalized extends beyond the price payable to the seller to include any costs incurred by the buyer in connection with the purchase such as appraisals of the property or the costs of meeting any conditions of the sale 688_f2d_1376 11th cir see also 397_us_572 ancillary expenses such as legal accounting and appraisal costs 21we note that some of the expenditures in issue were incurred in connection with the preparation and recording of notes and security interests the rights created and secured_by these expenditures clearly remain in effect for the life of the loan the record does not contain a breakdown showing the amounts of the various types of expenditures 22although the short useful_life of credit information was a factor considered by the court in 592_f2d_433 8th cir affg 68_tc_872 we found that the expenditures at issue in that case did not create or enhance a separate and distinct asset or property interest therefore iowa-des moines natl bank v commissioner supra is distinguishable incurred in acquiring an asset are capital expenditures 397_us_580 fees paid to a consulting firm and the cost of legal and other professional services incurred in connection with appraisal proceeding to value shares of dissenting shareholders in merged corporation were capital expenditures credit reports appraisals and similar information about prospective borrowers are critical in deciding whether to make a loan it is the basis on which banks make their credit risk management decisions while the specific information available when a loan is made may become outdated in a relatively short_period of time the quality of the decision to make a loan and thereby acquire an asset is predicated on such information the soundness of the decision to make a loan is assimilated into the quality and value of the loan thus the direct costs of the decision-making process should be assimilated into the asset that was acquired see commissioner v idaho power co u s pincite held that construction-related depreciation cannot be currently deducted rather the investment in the equipment is assimilated into the cost of the capital_asset constructed in strouth v commissioner tcmemo_1987_552 the taxpayers were partners in several partnerships engaged in the business of purchasing and leasing office equipment to local companies and professional offices generally the terms of these leases ranged from to years the partnerships paid a corporation to perform services associated with the leasing activity which included among other things securing potential leases reviewing the lessee's application checking the lessee's credit and trade references and drafting lease documents id we held that such expenditures were capital expenditures because they secure for the partnerships the right to receive benefits under each lease that last well beyond the taxable_year of the expenditure id costs associated with the origination of the loans contribute to the generation of interest_income and provide a long-term benefit that the banks realize over the lives of the underlying loans the resulting stream of income extends well beyond the year in which the costs were incurred it was this income benefit that was the primary purpose for incurring these expendituresdollar_figure while the useful_life of a credit report and other financial data may be of short duration the useful_life of the asset they serve to create is not therefore like the appraisal costs in woodward v commissioner supra and united_states v hilton hotels corp supra the construction-related depreciation in commissioner v idaho power co supra and the lease acquisition costs in strouth v commissioner supra the 23petitioner argues that because the banks used the loan application process as an opportunity to sell other services and products the costs associated with that function are not capital expenses petitioner does not attempt to define which costs are related to loan origination and which are related to other selling costs however sfa sec_91 par provides that the direct loan origination costs consist only of those costs related to activities that would not have been incurred but for that loan emphasis added therefore by definition the costs at issue do not include additional selling_expenses loan origination costs herein must be assimilated into the cost of the asset created capitalizing expenditures which are connected with the creation of an asset having an extended life is an important factor in determining net_income as the court_of_appeals for the eleventh circuit observed the function of these rules is to achieve an accurate measure of net_income for the year by matching outlays with the revenues attributable to them and recognizing both during the same taxable_year when an outlay is connected to the acquisition of an asset with an extended life it would understate current net_income to deduct the outlay immediately to the purchaser such outlays are part of the cost of acquisition of the asset and the asset will contribute to revenues over an extended period consequently the outlays are properly matched with revenues that are recognized later and to obtain an accurate measure of net_income the taxpayer should deduct the outlays over the period when the revenues are produced ellis banking corp v commissioner supra pincite the same is true here the costs at issue are directly connected to the creation of loans which constitute separate and distinct assets that are the banks' primary source_of_income revenues in the form of interest payments are received over the life of the individual loans in order to accurately measure the banks' net_income the direct costs of originating the loans must be capitalized and amortized over the life of the loans change in method_of_accounting petitioner contends that because the banks have consistently deducted the costs at issue and in so doing have been acting in accordance with established industry practice that has been in effect for decades respondent's characterization of these costs as capital expenditures would amount to a change in its accounting methods contrary to sec_446 sec_446 permits a taxpayer to compute taxable_income under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books a taxpayer's method_of_accounting includes not only the overall_method_of_accounting but also the accounting treatment of any item sec_1 a income_tax regs however sec_446 provides in effect that if the taxpayer's method does not clearly reflect income the secretary may redetermine and recompute the taxable_income under a method which in his opinion does clearly reflect incomedollar_figure sec_446 imposes a burden_of_proof upon petitioner to demonstrate that respondent abused his discretion in changing petitioner's accounting_method 66_tc_74 affd per curiam 555_f2d_634 7th cir petitioner's burden_of_proof is heavier than merely proving that the determination of the commissioner was erroneous 84_tc_191 n affd 796_f2d_116 5th cir in 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the taxpayer improperly characterized capital_expenditure sec_24respondent argues that the adjustments in these cases are based on sec_263 and not on his authority under sec_446 costs the taxpayer incurred in constructing signs with respect to which it was the lessor as current deductionsdollar_figure despite this error the taxpayer requested that we approve its accounting_method on the grounds that its method clearly reflected income over a period of years and that such practices had been consistently used over a long period of time id pincite in holding that the taxpayer's improper characterization of capital expenditures failed to reflect income clearly we stated as a result of its use of an improper method e n's taxable_income would be seriously understated in a year when many new signs were constructed for lease and just as seriously overstated in a year when very few signs were constructed with the result of making the corporation's financial fortunes appear to be sinking when in fact it was enjoying great success and rising when in fact its business was seriously diminished income must be reflected with as much accuracy as recognized methods_of_accounting permit 49_tc_275 see also 202_f2d_112 2d cir affirming on this issue a memorandum opinion of this court that e n's accounting_method with respect to the treatment of the cost of the leased signs fell short of this requirement is obvious electric neon inc v commissioner supra pincite 25the taxpayer in 56_tc_1324 affd without published opinion 496_f2d_876 5th cir treated the entire costs of constructing the signs it subsequently leased including materials supplies labor freight supervisory salary workman's compensation insurance payroll_taxes licenses and miscellaneous job costs as a current_expense for federal_income_tax purposes id pincite generally the signs the taxpayer constructed had useful lives substantially beyond the taxable_year of construction and the usual term for the original lease of these signs wa sec_5 years id pincite3 we also pointed out in electric neon inc v commissioner supra pincite while consistency is highly desirable when combined with some acceptable method_of_accounting it is not a substitute for correctness the respondent is justified in requiring a change in a taxpayer's method_of_accounting which although consistently used over a period of years is erroneous and does not clearly reflect income accordingly we find that the banks' current deduction of the costs associated with the origination of the loans did not clearly reflect their income and therefore was not a proper method of accountingdollar_figure see also commissioner v idaho power co u s pincite capitalization prevents the distortion_of_income that would otherwise occur if depreciation properly allocable to asset acquisition were deducted from gross_income currently realized it is apparent that the banks' current deduction of the costs at issue improperly accelerated the tax benefits derived from those costs and did not properly match the costs with the interest_income produced by the loans we find that capitalization of these expenses subject_to recovery by means of amortization over the life of the loans does clearly reflect the banks' income and that respondent was within his broad authority to require this change legislative necessity 26we note that petitioner did not offer any evidence to show how the current deduction of the costs at issue clearly reflects the banks' income petitioner's final argument is based on its observation that following our opinion in 68_tc_872 congress has on a number of occasions enacted specific_legislation regarding the income_taxation of banks and other legislation that generally deals with the capitalization of the costs of acquiring certain types of assets but has not availed itself of the opportunity to address the deductibility of loan origination costs petitioner argues that this when coupled with the purported longstanding industry practice of currently deducting costs like those in issue suggests that we should allow petitioner to continue to deduct loan origination costs unless congress acts to deny such deductions we disagree petitioner's argument presupposes that because congress has not specifically addressed the deductibility of a particular item over the years it must mean that congress intends for that item to be currently deductibledollar_figure deductions however are matters of legislative grace and are strictly construed and allowed only when 'there is a clear provision therefor ' indopco inc v 27for example the capitalization provisions of sec_263a apply only to real and tangible_personal_property produced_by_the_taxpayer or real or personal_property which is acquired for resale sec_263a does not apply to costs incurred by a financial_institution in originating loans sec_1 263a- a i income_tax regs 28petitioner's argument also implies that we are somehow departing from our opinion in 68_tc_872 however as we explained supra p the expenditures at issue in that case did not create or enhance a separate and distinct asset commissioner u s pincite quoting deputy v du pont u s pincite the fact that congress has not chosen to act in this area has no special relevance in these cases conclusion we have found that the expenditures at issue were incurred in creating loans that were separate and distinct assets we hold that the banks were not entitled to deduct these expenditures under sec_162 rather they are to be capitalized under sec_263 and recovered through amortization decisions will be entered under rule
